Citation Nr: 1017363	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to service-connected left 
ankle arthritis.

2.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to service-connected left 
ankle arthritis.

3.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to service-connected left 
ankle arthritis.

4.  Entitlement to service connection for arthritis of the 
right hand, to include as secondary to service-connected left 
ankle arthritis.

5.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to service-connected 
left ankle arthritis.

6.  Entitlement to service connection for arthritis of the 
lumbosacral spine, to include as secondary to service-
connected left ankle arthritis.



ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In light of the evidence of record 
showing a diagnosis of right hand arthritis, the Board has 
recharacterized the issue of entitlement to service 
connection for right hand pain to include right hand 
arthritis.  

The Board notes that in a January 2009 letter, the Veteran 
indicated that he did not want a hearing.

The the issue of entitlement to an increased rating for left 
ankle arthritis been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for 
disability of the cervical spine and lumbosacral spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record shows no 
relationship between the Veteran's right knee arthritis and 
service or a service-connected disability.

2.  The competent medical evidence of record shows no left 
shoulder condition that is related to service or a service-
connected disability.  

3.  The competent medical evidence of record shows no right 
shoulder condition that is related to a service or a service-
connected disability.  

4.  The competent medical evidence of record shows no 
relationship between the Veteran's right hand arthritis and 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred or aggravated, and is not due to, the result of, or 
aggravated by service-connected left ankle arthritis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009). 

2.  A left shoulder condition was not incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by service-connected left ankle arthritis.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

3.  A right shoulder condition was not incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by service-connected left ankle arthritis.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

4.  Right hand arthritis was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, and is not due to, the result of, or aggravated 
by service-connected left ankle arthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter 
dated in November 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
A VA medical opinion, with respect to the issues on appeal, 
was obtained in April 2007.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is adequate, as it was predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The report also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Further, since the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

At the outset, the Board notes that the Veteran has 
consistently argued that his right knee, bilateral shoulder, 
and right hand conditions were caused or aggravated by his 
service-connected left ankle arthritis.  In essence, the 
Veteran contends that his left ankle injury in service led to 
left ankle arthritis and, eventually, to arthritis of 
multiple joints.  He has provided no argument that his right 
knee, bilateral shoulder, or right hand conditions had their 
onset in service or within one year of service discharge, or 
that they are otherwise etiologically related to his active 
service.  However, the Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Therefore, in this case, the 
Board has construed the Veteran's claim liberally, to include 
a claim of entitlement to service connection on both a direct 
and secondary basis.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2009). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c) (2009).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, as the Veteran filed his 
claim in September 2006, prior to the regulation change, the 
Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A review of the service treatment records show treatment for 
a left ankle injury in service, but no evidence of treatment 
for pain, problems or injury associated with the shoulders, 
knees or hands.

A review of post-service treatment records reveals a June 
2006 VA record for treatment of the right hand.  The examiner 
noted right hand arthritis that was probably service-
connected.  In a September 2006 private treatment record, Dr. 
D. L. L., D.O. reported that the Veteran had developed 
polyarthralgia and that his laboratory and radiology reports 
revealed osteoarthritis of the right knee, lumbosacral spine 
and cervical spine.  The examiner noted that the arthritis 
could be related to the Veteran's time in service.

In April 2007, the Veteran was afforded a VA joints 
examination.  The examiner reviewed the claims file and noted 
the left ankle arthritis.  On examination, the examiner 
diagnosed degenerative changes in the cervical and 
lumbosacral spine, degenerative osteoarthritis of the right 
knee joint, and pain in the bilateral shoulders and right 
hand.  The examiner opined that it was less likely as not 
that the Veteran's right knee, bilateral shoulder and right 
hand complaints were related to the service-connected left 
ankle injury in service, noting that the Veteran had no 
history of injury to the right knee, shoulders or hand during 
service or after.  The examiner reasoned that the Veteran's 
gait showed very mild limping on the left ankle which could 
not cause impairment of the right knee, shoulders and right 
hand.  

In November 2007, Dr. S.D.M. diagnosed generalized 
ostearthritis in the hands, knees and left ankle.  An August 
2007 VA x-ray report showed osteoarthritis of the right hand 
and right knee.  In May 2008, Dr. S.D.M. submitted a follow-
up report reiterating the diagnosis in the prior November 
2007 report discussed above. 

The Veteran has submitted Internet medical evidence regarding 
the nature of osteoarthritis.  He highlighted a particular 
phrase which he feels supports his contention that his knee, 
hand and shoulder arthritis is related to his service-
connected left ankle arthritis.  The phrase states, "[p]ain, 
stiffness and reduced joint movement are the most common 
symptoms of OA.  It often begins in one joint and may 
progress to additional joints over time."  The Veteran has 
interpreted this language to mean that osteoarthritis begins 
in one joint and spreads throughout the body to other joints, 
causing osteoarthritis in multiple joints.  See generally 
Veteran's lay statements.

Before turning to the merits of the Veteran's claims, the 
Board must address the probative value of the medical 
evidence of record.  Upon review, the Board determines that 
the April 2007 VA medical opinion is adequate, competent and 
the only probative medical opinion of record.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  In this regard, the examiner reviewed the complete 
medical records in the case, including service and private 
treatment records.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  Additionally, the examiner provided rationale for 
the medical opinions expressed.  In this regard, the VA 
examiner noted that the Veteran had no history of injury to 
the right knee, shoulders or hand during service or after.  
Additionally, he reasoned that mild limping on the left ankle 
would not cause impairment of the right knee, shoulders and 
right hand.  The Court has held that a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, the VA examiner reviewed the Veteran's 
entire medical history and provided rationale for the medical 
opinions expressed.  

By contrast, the reports provided by the June 2006 and 
September 2006 examiners offer no medical opinion regarding 
the relationship, if any, between the Veteran's current 
disabilities and his service-connected left ankle arthritis.  
The reports do offer theories of direct service connection.  
Specifically, the June 2006 examiner opined that right hand 
arthritis was probably service-connected and the September 
2006 opinion by Dr. D. L. L., stated that the Veteran's 
arthritis could be related to the Veteran's time in service.  
However, the Board finds that both opinions are speculative 
in nature and are not of probative value.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, the opinions offer no 
supporting rationale.  Thus, they cannot be deemed adequate 
and the 2007 VA examiner's opinion is once more noted to be 
the most probative as it is the only complete, fully 
articulated, and adequate medical opinion within the record. 

Turning to the merits of the Veteran's claims, the Board 
notes that with regard to the right knee and right hand there 
is evidence of a current diagnosis (arthritis) and the 
Veteran has an established service-connected disability (left 
ankle arthritis).  However, there is no evidence establishing 
a credible nexus between the Veteran's current disabilities 
and service or service-connected left ankle arthritis.  
Therefore, the claim must fail on both a direct and 
secondary.  See Pond, supra; Wallin, supra.

As noted above, the most probative medical evidence of 
record, the 2007 VA examiner's opinion, established a 
negative nexus.  Specifically, the VA examiner stated that 
the Veteran's limp, caused by the left ankle condition, was 
very mild in nature and could not have affected the right 
knee, right hand, or bilateral shoulders.  The Board notes 
that although x-ray evidence establishing osteoarthritis of 
the right hand was not of record at the time of the VA 
examiner's opinion, the opinion is no less probative 
regarding the right hand claim.  In this regard, the examiner 
reasoned that a mild limp, caused by the service-connected 
left ankle, would not have a physical effect on the hand and, 
thus could not have caused the Veteran's hand condition.  The 
subsequent diagnosis of right hand arthritis does not 
undermine this rationale as the examiner's opinion can 
reasonably be interpreted to encompass any right hand 
disability, to include arthritis.  Therefore, no medical 
nexus has been established between the Veteran's current 
disabilities and a service-connected left ankle disability.

With regard to the Veteran's claims of entitlement to service 
connection for the left and right shoulders, there is no 
medical evidence of a current shoulder disability.  Thus, the 
claim must fail on both a direct and secondary basis.  See 
Pond, supra; Wallin, supra.

In this regard, the Board notes that the existence of a 
current disorder is the cornerstone of a claim for VA 
disorder compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims (Court) interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim or the grant of the benefit.  Id.  In this case, 
the record shows no current diagnosis of a shoulder disorder, 
to include arthritis.  Although the Veteran contends that he 
currently experiences bilateral shoulder pain, treatment 
records show no evidence of a diagnosis and the Board notes 
that pain alone does not constitute a disability for the 
purposes of service-connection.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disorder for which service connection may be granted); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion). 

Furthermore, as noted above, the 2007 VA the examiner opined 
that there was no relationship between a bilateral shoulder 
disorder and the Veteran's service-connected left ankle 
disorder.  Thus, the elements of service connection have not 
been met and the claim must be denied.  See Pond, supra; 
Wallin, supra.  

The Board has acknowledged the Veteran's contentions 
regarding the relationship between his current disabilities 
and his service-connected left ankle arthritis; however, he 
is not competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Regarding the Internet evidence submitted by the Veteran, the 
Board notes that the Veteran contends, and has stated 
repeatedly, that his left ankle arthritis "spread" to his 
other joints and that the submitted medical evidence supports 
this contention.  However, in this case service connection 
for arthritis of the left ankle was predicated on arthritis 
that was found to have existed in the left ankle following 
traumatic injury to that joint and not on the basis of a 
disease process affecting the entire body.  See April 12, 
2002 rating decision ("Service records confirm a twisting 
injury to the left ankle in service.  Current examination 
showed degenerative osteoarthritis of the left joint."; see 
also April 12, 2002 rating decision and June 7, 2007 rating 
on appeal, coded rating sheets indicating service-connected 
degenerative arthritis of the left ankle rated under 
Diagnostic Codes 5010 (arthritis due to trauma) and 5271 
(limited motion of the ankle).  Further, to the extent that 
the information submitted by the Veteran may be read as an 
indication of the potential for progression of arthritis from 
one joint to another possibly from stress in the joints due 
to overcompensation causing additional degradation, the 
competent and credible evidence of record indicates that this 
is not the instant case.  The 2007 VA examiner's rationale 
was that very mild limping on the left side (due to the left 
ankle) could not have affected the knee, hand or shoulders.  
In other words, the medical evidence as it relates to this 
case shows that the Veteran's knee, hand, and shoulder joints 
were not degraded or compromised as a result of left-ankle 
arthritis.  In short, there is no credible medical opinion of 
record relating the Veteran's current disabilities to service 
or service-connected left ankle arthritis.  Thus, service 
connection is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection on both a direct or secondary basis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).





ORDER

Service connection for arthritis of the right knee is denied.

Service connection for a left shoulder condition is denied.

Service connection for a right shoulder condition is denied.

Service connection for arthritis of the right hand is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the remaining issues on appeal.

In this regard, the Veteran contends that his currently 
diagnosed osteoarthritis of the cervical and lumbar spine is 
related to service or a service-connected left ankle 
arthritis.

A review of the service treatment records shows the Veteran 
was treated for a sore back in October 1964.  

A review of post-service treatment records reveals a current 
diagnosis of arthritis of the cervical and lumbar spine.  In 
a September 2006 private treatment record, Dr. D. L. L., D.O. 
reported that the Veteran had developed polyarthralgia and 
that his laboratory and radiology reports revealed 
osteoarthritis of the lumbosacral spine and cervical spine.  
The examiner noted that the arthritis could be related to the 
Veteran's time in service.  An August 2007 VA x-ray report 
showed osteoarthritis and degenerative chances of the 
cervical spine and degenerative disc disease and 
osteoarthritis of the lumbar spine.  In November 2007, Dr. 
S.D.M. diagnosed generalized ostearthritis of the cervical 
and lumbar spine with low back and neck pain.  

The Board notes that in April 2007, the Veteran was afforded 
a VA joints examination.  The examiner reviewed the claims 
file and noted the left ankle injury in service.  On 
examination, the examiner diagnosed degenerative changes in 
the cervical and lumbosacral spine, the examiner opined that 
it was less likely as not that the Veteran's spine condition 
was related to the left ankle injury inservice and noted that 
the Veteran never had any strain on the spine during or after 
service.  The examiner reasoned that the Veteran's mild 
limping of the left leg (due to the service-connected left 
ankle arthritis) could not affect the conditions of the 
spine.

The Board finds the April 2007 VA opinion inadequate because 
it was predicated on incorrect evidence.  In this regard, the 
VA examiner stated that the Veteran never had any strain on 
the spine during or after service.  However, as noted above, 
the service records show treatment for a sore back in October 
1964.  Therefore, the VA examiner's opinion did not 
accurately contemplate the evidence in relationship to the 
Veteran's current disability.  As such, VA is required to 
return the case to the VA examiner for a supplemental opinion 
in order to assess the etiology of the Veteran's cervical and 
lumbar spine arthritis.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be returned to the 
April 2007 VA examiner (or other 
appropriate examiner) for an addendum 
opinion.  The examiner should review the 
claims file and the examination report 
should state that the claims folder has 
been reviewed.  

The examiner should be requested to 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's 
osteoarthritis of the cervical spine 
and/or lumbar spine is the direct result 
of a disease or injury in service.  In 
particular, the examiner should take into 
account the evidence that the Veteran was 
treated for a sore back in service and 
current treatment for osteoarthritis of 
the cervical and lumbar spine.

Additionally, the examiner should 
provide an opinion whether it is more 
likely, less likely, or at least as 
likely as not that the Veteran's 
arthritis of the cervical and/or lumbar 
spine was caused by or aggravated by 
the Veteran's service-connected left 
ankle arthritis.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Following the above, the AMC/RO 
should readjudicate the Veteran's claims.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


